DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/31/2020 and IDS’s filed 03/31/202, 12/16/2020.

Claims 23-39 are pending and being examined.  Claims 1-22 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “drive fumigant gas through the channel…deliver a treatment liquid into the channel…packing element positioned within the channel”.  Claim 23 includes a plurality of channels.  It is unclear as to which of the plurality of channels “the channel” refers to.  For the purpose of examination, the claims will be interpreted such that the channel refers to any one of the plurality of channels.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-39 are rejected under 35 U.S.C. 103 as being unpatentable over Deshusses (US 2006/0134771 A1) in view of Joyce et al. (US 2010/0101412 A1).
Considering claim 23, Deshusses teaches a fumigant gas capture apparatus which includes at least one channel with a vertical orientation adapted for connection to a volume containing a fumigant gas, the channel defining an inlet located at the bottom of the channel which receives gas and an outlet located at the top of the channel which allows gas to exit the channel, at least one drive structure (i.e., blower) arranged to drive fumigant gas through the channel, at least one spray nozzle adapted to deliver a treatment liquid into the channel, and at least one packing element positioned within the 
Deshusses does not explicitly teach a plurality of channels.
However, Joyce teaches removal of an alkyl halide such as methyl bromide by reacting the methyl bromide in a gas stream with a nucleophile contained in a liquid phase (Joyce, abstract).  Joyce teaches two or more reactors may be used and connected in series (Joyce, [0025]).  Thus, Joyce establishes methyl bromide removal in multiple reactors/channels in series.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange a plurality of channels arranged for interconnection with one another with linkages being provided between the outlet of one or more channels to the inlet of one or more further channels.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired level of methyl bromide removal with a reasonable expectation of success. 
It should be noted that the claims are directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  In the instant case, it has already been established that the combination of Deshusses and Joyce obviates a plurality of sequentially arrayed channels.  Thus, the apparatus of Deshusses/Joyce is capable of being operated such that the fumigant gas flows are filtered through the plurality of sequentially arrayed channels (i.e., methyl bromide removal in multiple reactors/channels in series).
Considering claim 24, it should be noted that the claims are directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  In the instant case, the apparatus comprises at least one spray nozzle and at least one packing element within the channel to allow a spray nozzle or nozzle to spray treatment liquid on to the packing element.  Deshusses teaches the claimed apparatus, thus the apparatus of Deshusses is capable of being operated such that at least one packing element is sprayed with treatment liquid by a spray nozzle to coat at least a portion of the surface of said at least one packing element with treatment liquid to expose fumigant gases to the coated surface or surfaces of the packing element when driven through the channel.
Nonetheless, Deshusses teaches at least one packing element is sprayed with treatment liquid by a spray nozzle to coat at least a portion of the surface of said at least one packing element with treatment liquid to expose fumigant gases to the coated surface or surfaces of the packing element when driven through the channel (Deshusses, [0050]).
Considering claim 25, it should be noted that the claims are directed to an apparatus and the intended use does not impart any additional structural limitations to the apparatus.  In the instant case, Deshusses teaches the claimed apparatus; thus, the apparatus of Deshusses is capable of capturing and treating methyl bromide.
Nonetheless, Deshusses teaches the fumigant gas apparatus captures and treats methyl bromide (Deshusses, abstract).
Considering claim 26, Deshusses teaches a reservoir of treatment liquid (70 of Fig. 1) adapted to deliver treatment liquid to said at least one spray nozzle (Deshusses, Fig. 1 and [0050]).
Considering claim 27, it should be noted that the claims are directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  In the instant case, the apparatus comprises at least one spray nozzle and at least one packing element within the channel to allow a spray nozzle or nozzle to spray treatment liquid on to the packing element.  Deshusses teaches the claimed apparatus and the type of treatment liquid does not impart any additional structural limitations to the apparatus.  The spray nozzle of Deshusses is capable of spraying any type of treatment liquid including a basic or alkaline liquid having a pH value of at least seven.
Nonetheless, Deshusses teaches the treatment liquid is a basic or alkaline liquid having a pH of at least seven (Deshusses, [0107]).
Considering claim 28
Considering claim 29, Deshusses teaches a channel is formed by a linear conduit with a single inlet adjacent to one end and a single outlet adjacent to its opposite end (Deshusses, [0043] and Fig. 20).
Considering claim 30, Deshusses teaches the nutrient inlet is located at the top of the housing/channel, the nutrient dispersion device may be structured to disperse a nutrient containing liquid over substantially all of a surface of the substrate and may include one or more nozzles (Deshusses, [0050]).  Deshusses teaches the outlet of the housing/channel is located at the top (Deshusses, [0043] and Fig. 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include as many nozzles needed including one spray nozzle in each of its channels, each spray nozzle being positioned adjacent to the outlet of the channel.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to disperse the treatment liquid over substantially all of a surface of the substrate with a reasonable expectation of success.
Considering claims 31-33, Deshusses teaches the need to disperse a nutrient containing liquid over substantially all of a surface of the substrate (Deshusses, [0050]).  Deshusses teaches using packing materials such as plastic materials (Rashig or Pall rings, balls etc.) (Deshusses, [0049]). 
The claims are directed to an apparatus using a packing element.  Deshusses/Joyce teach the claimed apparatus comprising a packing element.  Thus, the packing element of the apparatus of the combined references will be capable of inducing turbulence in the fumigant gases and optimize the surface area contact 
Considering claim 34, Deshusses teaches the channel employed with the invention locates a plurality of packing elements (Deshusses, [0046] and [0049]).
Considering claim 35, Deshusses teaches the packing elements form a packed tower arrangement when a channel has a vertical orientation with treatment liquid sprayed into the top of the tower and fumigant gases driven through the bottom of the tower (via a blower) (Deshusses, Fig. 20 and [0043]).
Considering claim 36, Deshusses teaches one or more fans or pumps (i.e., blower) to push and or pull gas through conduits (Deshusses, Fig. 20 and [0042]).
Considering claim 37, Deshusses teaches a single channel with a blower to push/pull the gas through the channel (Deshusses, Fig. 20 and [0042]), he does not explicitly teach a plurality of channels wherein a fan or pump is provided for each channel.
However, Joyce teaches removal of an alkyl halide such as methyl bromide by reacting the methyl bromide in a gas stream with a nucleophile contained in a liquid phase (Joyce, abstract).  Joyce teaches two or more reactors may be used and connected in series (Joyce, [0025]).  Thus, Joyce establishes methyl bromide removal in multiple reactors/channels in series.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a plurality of channels 
Considering claim 38, Deshusses does not explicitly teach a heat transfer structure engages with the inlet of at least one channel.
However, Deshusses teaches a reduction in methyl bromide removal during winter months when temperatures dropped below 12° C (Deshusses, [0085]).
Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to include a heat transfer structure engaged with the inlet of at least one channel.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired level of methyl bromide removal during the winter months or cold weather with a reasonable expectation of success.
Considering claim 39, Deshusses teaches a mobile support platform supported by set of wheels by teaching the system may be provided on a mobile platform such as a trailer (Deshusses, [0061]).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Deshusses (US 2006/0134771 A1) in view of Joyce et al. (US 2010/0101412 A1) and Finn (US 6087159)
Considering claims 31-33, Deshusses teaches the need to disperse a nutrient containing liquid over substantially all of a surface of the substrate (Deshusses, [0050]).  Deshusses teaches packing materials useful in the apparatus include plastic material (Rashig or Pall rings, balls etc.) (Deshusses, [0049]), he does not explicitly teach the packing element reduces the size of treatment liquid droplets sprayed on the packing element on which the fumigant gases are exposed to when driven through the channel and promote a phase of the fumigant gas compounds into a liquid form; packing element induces turbulence in the fumigant gases and optimizes the surface are contact between the gases and liquids with a channel.
Applicant discloses the use of Tellerette as the packing element.  Finn teaches a bio-scrubber packed with Pall Rings, Tellerette, or Jaeger Tri-Pack Type media to provide extensive surface area and to cause a cascading dispersion of the water to form a water curtain to optimize the absorption of VOC’s (Finn, Col. 3 lines 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to using a packing element such as a tellerette.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because tellerette is known to be functionally equivalent to Pall Rings relative to providing extensive surface area for gas/liquid absorption systems.
It should be noted that the claims are directed to an apparatus wherein a packing element is formed from a tellerette.  The combination of references teaches the use of a packing element formed from a tellerette.  Thus, the packing element of the apparatus 
Applicant’s packing element is formed from a tellerette.  It has already been established that the combination of Deshusses and Finn obviates the use of a packing element formed from tellerette.  Thus, the packing element of Deshusses/Finn will also reduce the size of treatment liquid droplets sprayed on the packing element on which the fumigant gases are exposed to when driven through the channel and promote a phase of the fumigant gas compounds into a liquid form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734